DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of (parent) U.S. Patent No. 10,660,900 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the subject matter of the instant claims.  
Patented claims 1 and 2 and instant claims 18 and 19 are drawn to almost identical subject matter.  (Patented claim 1 and instant claim 18 are drawn to a method for potentiating the analgesic effect of an opioid analgesic.  Patented claim 2 and instant 
The claim sets (patented claims 1 and 2 and instant claims 18 and 19) differ in that the patented claims are drawn broadly to an iboga alkaloid, and its pharmaceutically acceptable salts and/or solvates, while the instant claims are drawn to the specific iboga alkaloid ibogaine, its derivatives, pharmaceutically acceptable salts and/or solvates.  The claim sets also differ in that the patented claims teach a QT interval prolongation of less than about 60 ms, while the instant claims teach a QT interval prolongation of less than about 50 ms.  
But as can be seen from the outline above, patented claim 1 fully encompasses the subject matter of instant claim 18, and patented claim 2 fully encompasses the subject matter of instant claim 19.  
With respect to instant claims 20 and 21, it is noted that instant claims 18-21 differ only in the preamble of each.  Instant claim 18-21 otherwise teach identical subject matter.  Instant claims 18 and 19 have been discussed above.  
Instant claims 20 and 21 are included in this rejection because these methods (claim 20: preventing or reducing dependence on an opioid; claim 21: preventing or reducing addiction to an opioid) directly follow from the method of patented claim 2 (preventing or reducing tolerance to an opioid).  That is, the instant methods of claims 20 and 21 are intrinsic to the method of patented claim 2.  Note that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).

Claims 18, 22 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20 and 24 of copending (allowed, parent) Application No. 16/882,208 (reference application) in view of Pharmacology (1998), 57(5), pp. 229-232, prior art of record in parent application 15/093,717, now US 10,660,900 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  

Instant claim 18 teaches a method for potentiating the analgesic effect of an opioid analgesic in a patient undergoing or scheduled to undergo opioid analgesic therapy comprising administering a potentiating amount of ibogaine, an ibogaine derivative, or a pharmaceutically acceptable salt and/or solvate thereof while maintaining a QT interval prolongation of less than about 50 ms.  Dependent claim 22 teaches ibogaine or a pharmaceutically acceptable salt and/or solvate thereof.  Dependent claim 44 teaches that the potentiating amount of ibogaine or pharmaceutically acceptable salt and/or solvate is between about 5-50 mg.  
Claim 24 of the reference application teaches this same method differing only in that noribogaine is taught as the potentiating agent rather than ibogaine.  
However, as evidenced by Pharmacology (1998), 57(5), pp. 229-232, it is well-known in the art that noribogaine is an active metabolite of ibogaine (abstract; page 230, 2nd full paragraph).  That being the case, it would have been obvious to one of ordinary skill to substitute the noribogaine of the reference application with ibogaine – i.e. the pre-metabolized parent compound.  The compounds themselves, in fact, are almost or a derivative thereof [emphasis added]…” language of the reference application.  That is, ibogaine is a (structural) derivative of noribogaine.  
Claim 20 of the reference application teaches an amount of noribogaine, or derivative thereof, or pharmaceutically acceptable salt and/or solvate thereof, between about 0.001-180 mg.  Due to the close structural similarity between noribogaine and ibogaine, one of ordinary skill would have expected that the potentiating amounts of the two compounds, and with a reasonable expectation of success, would be similar.  

	Claims 22 and 44 are included in this rejection because, noting the obviousness of substituting ibogaine for noribogaine outlined above, the instant claim set and that of the reference application each essentially teach the same subject matter - albeit grouped slightly differently among their respective dependent claims.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19, 23 and 45; 20, 24 and 46; and 21, 25, 42, 43 and 47, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28 and 32 of copending (allowed, parent) Application No. 16/882,208 (reference application) in view of Pharmacology (1998), 57(5), pp. 229-232, prior art of record in parent application 15/093,717, now US 10,660,900 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  

Instant claim 19 teaches a method for preventing or reducing tolerance of an opioid analgesic in a patient undergoing or scheduled to undergo opioid analgesic therapy comprising administering a potentiating amount of ibogaine, an ibogaine derivative, or a pharmaceutically acceptable salt and/or solvate thereof while maintaining a QT interval prolongation of less than about 50 ms.  Dependent claim 23 teaches ibogaine or a pharmaceutically acceptable salt and/or solvate thereof.  Dependent claim 45 teaches that the potentiating amount of ibogaine or pharmaceutically acceptable salt and/or solvate is between about 5-50 mg.  
The instant claim set 20, 24 and 46 teaches a method for preventing or reducing dependence on an opioid analgesic, but is otherwise identical to the claim set 19, 23 and 45 outlined above.   
The instant claim set 21, 25 and 47 teaches a method for preventing or reducing addiction to an opioid analgesic, but is otherwise identical to the claim set 19, 23 and 45 outlined above.  Instant claims 42 and 43 teach lists of specific opioid analgesics.  


However, as evidenced by Pharmacology (1998), 57(5), pp. 229-232, it is well-known in the art that noribogaine is an active metabolite of ibogaine (abstract; page 230, 2nd full paragraph).  That being the case, it would have been obvious to one of ordinary skill to substitute the noribogaine of the reference application with ibogaine – i.e. the pre-metabolized parent compound.  The compounds themselves, in fact, are almost structurally identical (note the instant specification at page 30, [0156] and [0157]).  This close structural similarity alone would have provided motivation, as well as a reasonable expectation of success, for the substitution of ibogaine for the noribogaine of the reference application method.  Ordinary economic considerations (price, availability, etc.) could provide the motivation to choose between the two when performing the method.  Furthermore, the instant ibogaine may, in fact, be considered to be fully encompassed by the “…noribogaine, or a derivative thereof [emphasis added]…” language of the reference application.  That is, ibogaine is a (structural) derivative of noribogaine.  
Claim 28 of the reference application teaches an amount of noribogaine, or derivative thereof, or pharmaceutically acceptable salt and/or solvate thereof, between about 0.001-180 mg.  Due to the close structural similarity between noribogaine and ibogaine, one of ordinary skill would have expected that the potentiating amounts of the two compounds, and with a reasonable expectation of success, would be similar.  



Instant claims 20, 24 and 46, and claims 21, 25, 42, 43 and 47, are included in this rejection because these methods (claim 20: preventing or reducing dependence on an opioid; claim 21: preventing or reducing addiction to an opioid) directly follow from the method of reference application claims 27, 28 and 32 (preventing or reducing tolerance to an opioid).  That is, the instant methods are intrinsic to the method of the claims of the reference application.  Note that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Allowable Subject Matter
Claims 26-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
New England Journal of Medicine (2009), 360(3), pp. 308-309, prior art of record in parent application 15/093,717, now US 10,660,900 B2, may be taken as a representative example of the closest prior art.  The reference teaches that long-QT syndrome may be induced by ibogaine (page 308, column 2, 2nd full paragraph).  The reference does not teach, show, suggest or make obvious the instant methods of potentiating the analgesic effect of an opioid analgesic in patient undergoing or scheduled to undergo opioid analgesic therapy, preventing or reducing tolerance to an opioid analgesic in patient undergoing or scheduled to undergo opioid analgesic therapy, preventing or reducing dependence on an opioid analgesic in patient undergoing or scheduled to undergo opioid analgesic therapy, or preventing or reducing addiction to an opioid analgesic in patient undergoing or scheduled to undergo opioid analgesic therapy by administering ibogaine, a derivative thereof, or salts or solvates, while maintaining a QT prolongation interval of less than about 50 ms.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/15/2021